 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,              )   Case No: 3:19-CR-1174-CAB
                                            )   Magistrate Case: 3:19-mj-00945-LL
12                                          )
                                            )
13
                    Plaintiff,              )
                                            )   ORDER ON MOTION FOR
14
            vs.                             )
                                            )   VIDEOTAPED DEPOSITION AND
15                                          )   RELEASE OF MATERIAL
                                            )   WITNESSES MARGARITA
16                                          )
     Ruben ZAZUETA-VARGAS,                  )   SAAVEDRA-EVANGELISTA
17                                          )
                                            )
18                                          )
                    Defendant.              )   Date: April 19, 2019
19                                          )
                                            )   Time: 10:00 A.M.
20                                          )   Judge: Hon. Linda Lopez
                                            )
21                                          )
                                            )
22                                          )
                                            )
23                                          )
                                            )
24

25

26

27

28



     ORDER on Motion for Videotaped             Page 1                Case No.: 3:19-CR1174-CAB
     Deposition and Release                                        Magistrate No.:3:19-MJ-00945-LL
                                                                              USA v Zazueta-Vargas
 1
                                               ORDER
 2
            Pursuant to the motion of Material Witnesses: Margarita Saavedra-Evangelista
 3
     (hereinafter collectively referred to as “material witnesses” or individually as “the
 4
     witness”) by and through their attorney, STEPHANIE ANOBIL LICKEL, and good
 5
     cause appearing:
 6
            1.      The material witnesses if still being held in custody in case number:
 7
     3:19-mj-00945-LL/3:19-CR-1174-CAB shall be deposed on April 19, 2019, beginning
 8
     at 10:00 AM. The depositions will take place in the office of the United States Attorney
 9
     located at 880 Front Street, Fifth Floor, San Diego, California. An employee of the
10
     United States Attorney’s Office shall serve as the videographer.
11
            2.      All parties shall attend the material witness deposition, meaning the United
12
     States and the defendant(s). If, in custody, the above-named defendant(s) shall be
13
     brought separately to the deposition and an agent or officer from the Department of
14
     Homeland Security shall remain present during the entire proceeding. If a defendant is
15
     not in custody and is not present, the defendant’s appearance shall be made in absentia
16
     by his attorney of record. The arresting agency shall bring the material witness(es) to
17
     the deposition.
18
            3.      The United States Attorney’s Office shall arrange for a federally court-
19
     certified Spanish language interpreter to be present to translate for the material
20
     witnesses. The cost of the interpreter for the material witnesses shall be borne by the
21
     United States pursuant to 28 U.S.C.§1827(c)(2).
22
            4.      If a defendant, represented by counsel appointed under the Criminal Justice
23
     Act (“CJA”), needs an interpreter other than the interpreter for the material witness(es)
24
     (if any), then defense counsel shall arrange for a federally court-certified interpreter, or
25
     otherwise qualified interpreter (28 U.S.C. §1827(2)), to be present. The cost of a
26
     separate interpreter for the defendant shall be paid by the Court.
27
     ///
28
     ///

     ORDER on Motion for Videotaped             Page 2                    Case No.: 3:19-CR1174-CAB
     Deposition and Release                                            Magistrate No.:3:19-MJ-00945-LL
                                                                                  USA v Zazueta-Vargas
 1
            5.      The United States Attorney’s Office shall arrange for a certified court
 2
     reporter to be present. The court reporter shall stenographically record the testimony,
 3
     serve as a notary and preside at the deposition in accordance with Rule 28(a) of the
 4
     Federal Rules of Civil Procedure. The cost of the court reporter and transcript shall be
 5
     borne by the United States Attorney’s Office.
 6
            6.      The United States Attorney’s Office shall provide a videographer
 7
     (hereinafter referred to as “operator”) to record the testimony of the material witnesses
 8
     by way of an instant visual display method.
 9
            7.      The deposition shall be recorded by digital audio and video technology or
10
     other electronic digital means, which records sound as well as visual images. At the
11
     conclusion of the deposition, on the record, the witness may elect to review the digital
12
     video recording or electronic digital recording (hereinafter referred to as “video
13
     recording”) of the deposition to check for errors or omissions and to note any changes.
14
     Any errors, omissions or changes, and the reasons for making them, shall be stated in
15
     writing, signed by the witness, delivered to the notary in a sealed envelope and filed in
16
     the same fashion as described in Paragraph 20 below, unless the parties agree on the
17
     record to a different procedure.
18
             8.     The operator shall select and supply all equipment required to video record
19
     the deposition, and shall determine all matters of staging and technique, such as number
20
     and placement of cameras and microphones, lighting, camera angle, and background.
21
     The operator shall determine these matters in a manner that accurately reproduces the
22
     appearance of the witness and assures clear reproduction of both the witness’ testimony
23
     and the statements of counsel. The witness, or any party to the action, may object on the
24
     record to the manner in which the Operator handles of any of these matters. Any
25
     objections shall be considered by the Court in ruling on the admissibility of the video
26
     recording. All such objections shall be deemed waived unless made promptly after the
27
     objector knows, or had reasonable grounds to know, of the basis of such objections.
28
     ///

     ORDER on Motion for Videotaped             Page 3                   Case No.: 3:19-CR1174-CAB
     Deposition and Release                                           Magistrate No.:3:19-MJ-00945-LL
                                                                                 USA v Zazueta-Vargas
 1
             9.     The deposition shall be recorded in a fair, impartial and objective manner.
 2
     The video recording equipment shall be focused on the witness; however, the operator
 3
     may, when necessary or appropriate, focus upon charts, photographs, exhibits, or like
 4
     material being shown to the witness.
 5
             10.    Before examination of each witness begins, the Assistant U.S. Attorney
 6
     shall state on the record (a) his/her name; (b) the date, time and place of the deposition;
 7
     (c) the name of the witness; (d) the identity of the parties and the names of all persons
 8
     present in the deposition room. The court reporter shall then swear the witness on the
 9
     record. Prior to any counsel beginning an examination of the witness, that counsel shall
10
     identify himself/herself and his/her respective client on the record.
11
            11.     Once the deposition begins, the operator shall not stop the video recorder
12
     until the deposition concludes, except that, any party or the witness may request a brief
13
     recess, which request shall be honored unless a party objects and specifies a good faith
14
     basis for the objection on the record. Each time the recording is stopped, the operator
15
     shall state on the record the time the recording stopped and the time it resumed. If the
16
     deposition requires the use of more than one storage disk or drive, the operator shall
17
     sequentially identify on the record the end and beginning of each storage device.
18
            12.     All objections both as to form and substance shall be recorded as if the
19
     objection had been overruled. The Court shall rule on objections at the appropriate time.
20
     The party raising the objection(s) shall prepare a transcript for the Court to consider. All
21
     objections shall be deemed waived unless made during the deposition.
22
            13.     At the conclusion of each deposition, any objection, including the basis, to
23
     release of the material witness from custody shall be stated on the record. If there is no
24
     objection, then in accordance with Federal Rules of Criminal Procedure Rule 15(a)(2),
25
     the attorney for the witness shall immediately serve all parties with a “Stipulation and
26
     Proposed Order for Release of the Material Witness”; the parties shall execute said
27
     Stipulation and the attorney for the witness shall submit the Order to the Clerk of the
28
     Court for the Judge’s signature. Prior to release from custody the attorney for the

     ORDER on Motion for Videotaped             Page 4                   Case No.: 3:19-CR1174-CAB
     Deposition and Release                                           Magistrate No.:3:19-MJ-00945-LL
                                                                                 USA v Zazueta-Vargas
 1
     Government shall serve the material witness with a subpoena for the trial date, a travel
 2
     fund advance letter, and written authorization to enter the United States to testify at
 3
     trial.
 4
              14.   If any party objects on the record to the release of a material witness from
 5
     custody, the objecting party must request in writing a hearing on the issue before the
 6
     federal judge who is assigned the case, or to such other district judge or magistrate
 7
     judge as is appropriate. Notice of the Request for Hearing must be served on all parties
 8
     and filed with the Clerk of Court within four (4) business hours after the completion of
 9
     each respective deposition, with a courtesy copy to chambers. The Court will set a
10
     briefing schedule, if appropriate, and a date and time for the objection to be heard as
11
     soon as reasonably practicable. At the hearing, the objecting party must establish to the
12
     Court’s satisfaction an appropriate legal basis for the material witness(es) to remain in
13
     custody. If, after the hearing, the Court orders the release of the material witness(es),
14
     the material witness(es)’ attorney shall immediately present the Release Order to the
15
     Court for signature and filing. Before release of the material witness(es) from custody,
16
     the Government shall serve the material witness(es) with a
17
     subpoena for the trial date, a travel fund advance letter and written authorization to
18
     legally enter the United States to testify at trial.
19
              15.   The party offering the deposition in evidence at trial shall provide the
20
     Court with a transcript of the portions so offered. The cost of said transcript will be
21
     borne by the Court. If requested by a party, the deposition testimony, if offered other
22
     than for impeachment, may be presented in nonstenographic video format, in which
23
     case no transcript need be prepared in advance of trial, unless otherwise ordered by the
24
     Court. See Fed.R.Civ.P. 32(c)
25
              16.   Copies of all exhibits utilized during the video recorded depositions shall
26
     be marked for identification during the deposition and filed along with the video
27
     recording.
28
     ///

     ORDER on Motion for Videotaped               Page 5                 Case No.: 3:19-CR1174-CAB
     Deposition and Release                                           Magistrate No.:3:19-MJ-00945-LL
                                                                                 USA v Zazueta-Vargas
 1
              17.   The operator shall provide a copy of the video recorded deposition to any
 2
     party who requests a copy at the cost of the U.S. Attorney. After preparing the
 3
     requested copies, if any, the operator shall deliver the original video recording to the
 4
     notary, along with a certificate signed by the operator attesting that it is an accurate and
 5
     complete recording of the deposition.
 6
              18.   The notary shall file with the Clerk of Court in a sealed envelope the
 7
     original video recording, along with any exhibits offered during the deposition. The
 8
     sealed envelope shall be marked with the caption of the case, the name of the witness,
 9
     and the date of the deposition. To that envelope, the notary shall attach the certificate of
10
     the operator. If all counsel stipulate on the record, the Government may maintain the
11
     original video recording until production is ordered by the Court or requested by any
12
     party.
13
              19.   Unless waived by the parties, the notary shall give notice to all parties of
14
     the filing of the video recorded deposition with the Court pursuant to Federal Rule of
15
     Civil Procedure 30(f)(3).
16

17
              IT IS SO ORDERED.
18

19

20           4/4/19
     DATED: _____________                           _____________________________
21                                                  Hon. Linda Lopez
                                                    United States Magistrate Judge
22

23

24

25

26

27

28



     ORDER on Motion for Videotaped             Page 6                   Case No.: 3:19-CR1174-CAB
     Deposition and Release                                           Magistrate No.:3:19-MJ-00945-LL
                                                                                 USA v Zazueta-Vargas
